DETAILED ACTION

This office action is in regards to a 371 application filed May 12, 2020 claiming priority to PCT/GB2018/053370 filed November 21, 2018 and to foreign application GB1719547 filed November 24, 2017. Claims 1-13 have been cancelled without prejudice. Claims 14-18 are new and currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 15-18 are dependent on cancelled claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Prud’Homme et al. (US 7,745,528 B2).
Prud’Homme et al. disclose a composition comprising 0.1 to 20 phr of graphene sheets, at least one silicon containing reinforcing agent, and at least one rubber such as natural rubber [Claims 1, 4-5, 10-11] wherein the composition may be used for footwear including footwear soles [0050]. Prud’Homme et al. disclose substantial exfoliation of functionalized graphene sheets (FGS) is defined by the absence of an X-ray diffraction peak from the original graphite peak at 20-26.5° (0.34 nm separation distance between the graphene sheets), as shown by comparing the XRD pattern in Figure 4a for FGS and the original XRD pattern for pure graphite in Figure 1 [Col. 10, line 63 – Col. 11, line 1].  Prud’Homme et al. disclose the FGS nanoplatelets with aspect ratios between 100 and 10,000 [Col.17, lines 62-65; Col. 23, lines 66-67; Col. 24, lines 16-19], thicknesses of 2 nm [Col. 25, lines 35-36; Figure 8], and assuming an XYZ orthogonal coordinate system with the aspect ratio defined as the largest dimension (x) to smallest dimension (z), the (y) dimension in the x-y plane would be a value of 2 nm < y < 0.2 µm for an aspect ratio of 100 and 2 nm < y < 20 µm for an aspect ratio of 10,000, therefore overlapping the mean lateral particle size (i.e., x-y plane) of 1 µm and a standard deviation in the region of 2 µm of the instant claim.
In regards to claim 15, Prud’Homme et al. disclose a composition comprising 0.1 to 20 phr of graphene sheets [Col. 13, lines 1-8; Col. 15, lines 15-19; Claim 4, 21].
In regards to claim 16, Prud”Homme et al. disclose single graphene sheets with high surface area are obtained [Col. 5, lines 46-51]. 
In regards to claim 17, Prud”Homme et al. disclose FGS provides an advantage over both materials in due to its higher surface area and planar structures [ Col. 18, lines 51-53].
In regards to claim 18, Prud’Homme et al. disclose the polar functional groups on FGS ard preferably hydroxyl, epoxy groups, and carboxylic acid groups and their derivatives [Col. 9, lines 23-25].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/             Examiner, Art Unit 1763